EXHIBIT 99.1 Contact: Scott Bowman Senior Vice President & Chief Financial Officer (205) 942-4292 HIBBETT REPORTS SECOND QUARTER FISCAL 2013 RESULTS · Achieves 11th Consecutive Quarter of Comparable Store Sales Increase · EPS Increases 43% · Raises Fiscal 2013 Guidance BIRMINGHAM, Ala. (August 17, 2012) – Hibbett Sports, Inc. (NASDAQ/GS: HIBB), a sporting goods retailer, today announced results for the second quarter ended July 28,2012. Financial Highlights Net sales for the 13-week period ended July28,2012, increased 8.0% to $165.4 million compared with $153.1 million for the 13-week period ended July 30, 2011.Comparable store sales increased 4.8%. Net income for the 13-week period ended July 28, 2012, increased 32.9% to $7.9 million compared with $5.9 million for the 13-week period ended July 30, 2011.Earnings per diluted share increased 42.9% to $0.30 compared with $0.21 for the 13-week period ended July30,2011. Net sales for the 26-week period ended July 28, 2012, increased 11.7% to $398.4 million compared with $356.8 million for the 26-week period ended July 30, 2011.Comparable store sales increased 8.4%.Net income for the 26-week period ended July 28, 2012, increased 25.6% to $34.3 million compared with $27.3 million for the 26-week period ended July 30, 2011.Earnings per diluted share increased 30.6% to $1.28 compared with $0.98 for the 26-week period ended July 30, 2011. Jeff Rosenthal, President and Chief Executive Officer, stated, “Our outlook for Fiscal 2013 continues to indicate solid earnings growth driven by positive sales trends and margin improvement.Based on our strong first half results, we are raising full year earnings estimates.Our small market strategy of bringing premium branded products to underserved markets continues to drive results.” For the quarter, Hibbett opened 7 new stores, expanded 3 high performing stores and closed 5 underperforming stores, bringing the store base to 837 in 26 states as of July 28, 2012. Liquidity and Stock Repurchases Hibbett ended second quarter of Fiscal 2013 with $71.5 million of available cash and cash equivalents on the consolidated balance sheet, no bank debt outstanding and full availability under its $80.0million unsecured credit facilities. During the second quarter, the Company repurchased 176,443 shares of common stock for a total expenditure of $10.2 million.Approximately $121.5 million of the current $250.0 million authorization remains available for future stock repurchases. Fiscal 2013 Outlook The Company increased its earnings guidance for Fiscal 2013 to a range of $2.57 to $2.67 per diluted share (which includes an expected contribution of $0.07 to $0.09 per diluted share from the 53rd week) and a mid single digit comparable store sales increase. For Fiscal 2013, the Company expects to open 55 to 60 new stores, expand approximately 15 high performing stores and close up to 18 underperforming stores. Investor Conference Call and Simulcast Hibbett Sports, Inc. will conduct a conference call at 10:00a.m.ET on Friday, August 17, 2012, to discuss second quarter of Fiscal 2013 results.The number to call for the live interactive teleconference is (212)231-2934.A replay of the conference call will be available until August24, 2012, by dialing (402)977-9140 and entering the passcode, 21576994. The Company will also provide an online Web simulcast and rebroadcast of its second quarter of Fiscal 2013 conference call.The live broadcast of Hibbett's quarterly conference call will be available online at www.hibbett.com under Investor Relations, www.streetevents.com and www.earnings.com, on August 17, 2012, beginning at 10:00 a.m. ET.The online replay will follow shortly after the call and continue through August 24, 2012. Hibbett Sports, Inc. operates sporting goods stores in small to mid-sized markets, predominately in the South, Mid-Atlantic and the lower Midwest regions of the United States.The Company’s primary store format is Hibbett Sports, a 5,000-square-foot store located in strip centers and enclosed malls. A WARNING ABOUT FORWARD LOOKING STATEMENTS:Certain matters discussed in this press release are "forward looking statements" as that term is used in the Private Securities Litigation Reform Act of 1995.Forward looking statements address future events, developments or results and typically use words such as believe, anticipate, expect, intend, plan, forecast, guidance, outlook, or estimate.For example, our forward looking statements include statements regarding store opening, expansion and closing plans, liquidity, sales trends, margin trends, the effect of the 53rd week, earnings per diluted share and comparable store sales for Fiscal 2013.Such statements are subject to risks and uncertainties that could cause actual results to differ materially, including economic conditions, industry trends, merchandise trends, vendor relationships, customer demand, and competition.For a discussion of these factors, as well as others which could affect our business, you should carefully review our Annual Report and other reports filed from time to time with the Securities and Exchange Commission, including the "Risk Factors," "Business" and "MD&A" sections in our Annual Report on Form 10-K filed on March 26, 2012, and our Quarterly Report on Form 10-Q filed on June 1, 2012.In light of these risks and uncertainties, the future events, developments or results described by our forward looking statements in this document could turn out to be materially and adversely different from those we discuss or imply.We are not obligated to release publicly any revisions to any forward looking statements contained in this press release to reflect events or circumstances occurring after the date of this report and you should not expect us to do so. HIBBETT SPORTS, INC. AND SUBSIDIARIES Unaudited Condensed Consolidated Statements of Operations (Dollars in thousands, except per share amounts) Thirteen Weeks Ended Twenty-Six Weeks Ended July 28, July 30, July 28, July 30, Net sales $ Cost of goods sold, distribution center and store occupancy costs Gross profit Store operating, selling and administrative expenses Depreciation and amortization Operating income Interest expense, net 41 60 89 Income before provision for income taxes Provision for income taxes Net income $ Net income per common share: Basic earnings per share $ Diluted earnings per share $ Weighted average shares outstanding: Basic Diluted Unaudited Condensed Consolidated Balance Sheets (In thousands) July 28, January 28, Assets Cash and cash equivalents $ $ Inventories, net Other current assets Total current assets Property and equipment, net Other assets Total assets $ $ Liabilities and Stockholders' Investment Accounts payable $ $ Short-term capital leases Accrued expenses Total current liabilities Non-current liabilities Stockholders' investment Total liabilities and stockholders' investment $ $ END OF EXHIBIT 99.1
